Citation Nr: 0206734	
Decision Date: 06/24/02    Archive Date: 07/03/02	

DOCKET NO.  96-12 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
left foot metatarsalgia, status-post toe surgery with 
hammertoes.  

2.  Entitlement to an evaluation in excess of 10 percent for 
right foot metatarsalgia, status-post toe surgery with 
hammertoes.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active service from February 1981 to 
June 1985.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 1995 rating decision which 
denied an evaluation in excess of 10 percent for the 
veteran's bilateral metatarsalgia, status-post bilateral foot 
surgeries.  The veteran appealed and, during the pendency of 
this appeal, the RO granted an increased evaluation, allowing 
the veteran a 10 percent rating for each foot in lieu of the 
earlier single 10 percent evaluation for both feet in a 
rating decision issued in July 1997.  The veteran testified 
at a personal hearing in October 1996.  The case is now ready 
for appellate review.  


FINDINGS OF FACT

1.  The veteran's left foot has well-healed and nontender 
scars from prior surgery of the toes, hammertoe deformities 
at toes 2 and 3 with callosities which require occasional 
debridement with some pain on use.  

2.  The veteran's right foot has well-healed and nontender 
surgical scars, no hammertoe deformities, with callosities 
which require occasional debridement with some pain on use.  

3.  Neither of the veteran's feet are shown to be flat or 
weak, the veteran's foot disability is not shown to be 
equivalent to clawfoot (pes cavus), and there is no malunion 
or nonunion of the tarsal or metatarsal bones, nor would 
medical evidence and evaluation support a determination of a 
severe bilateral foot injury.  

CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 20 percent for left 
foot metatarsalgia, status-post toe surgery with hammertoes 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5279 and 5284 (2001).  

2. The criteria for an evaluation 20 percent for right foot 
metatarsalgia, status-post toe surgery with hammertoes have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5279 and 5284 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Duty to Assist

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA) and regulations implementing 
that Act became law.  This liberalizing legislation is 
applicable to the veteran's claim.  Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).  The VCAA provides that VA 
will make reasonable efforts to assist claimants in obtaining 
evidence necessary to substantiate claims and requires VA to 
notify claimants and representatives of the evidence 
necessary to substantiate claims.  Careful review of the 
claims folder reveals that the RO has informed the veteran 
and representative on numerous occasions of the evidence 
necessary to substantiate her pending claims.  The veteran 
has been provided with VA examinations that are adequate for 
rating purposes.  All known available evidence relevant to 
the veteran's claims has been collected for review and there 
is no indication that there is any additional relevant 
evidence that has not been obtained.  The RO considered all 
of the relevant evidence and applicable law and regulations 
in adjudicating the veteran's claim.  All development 
necessary under VCAA has been completed.  

II.  Background

During service, the veteran was involved in a motor vehicle 
accident while riding a moped in which she was shown to have 
sustained a leg injury.  There is no indication that her feet 
were injured but, during hospitalization 1984, she was 
provided surgery for the third toe of the right foot and the 
forth toe of the left foot.  Shortly after her service 
separation, a VA orthopedic examination in August 1985 noted 
that, during service, the veteran had a distal osteotomy of 
the third metatarsal and arthroplasty of the third toe on the 
right, and a proximal interphalangeal joint arthroplasty on 
the fourth toe with osteotomy of the fourth metatarsal head 
on the left.  There were no right foot symptoms but the 
veteran had pain on the dorsum of the fourth and fifth toes 
on the left foot.  Thereafter, the RO granted service 
connection for postoperative osteotomies of the fourth 
metatarsal and interphalangeal joints on the left, and the 
third metatarsal and interphalangeal joints on the right 
foot.  Noncompensable evaluations were assigned, the veteran 
was thereafter notified, and she did not appeal.  

In a June 1986 VA examination, the veteran noted pain in both 
feet when walking more than one-half a mile.  Painful 
calluses were noted.  In July 1986, the RO granted the 
veteran an increased evaluation to 10 percent for both left 
and right postoperative toes, effective to the date of 
separation from service, for bilateral metatarsalgia (painful 
feet) in accordance with 38 C.F.R. § 4.71a, Diagnostic 
Code 5279 which provides for a 10 percent evaluation for 
either unilateral or bilateral metatarsalgia.  

A February 1990 VA examination noted well healed scars over 
the dorsum of the right third and left fourth toes and mild 
hammering of the second toes, bilaterally. 

In April 1995, a VA orthopedic examination noted the 
veteran's complaint of some pain in both feet and calluses on 
the plantar surfaces of both feet.  The year previous, the 
toenails from the fifth (little) toes were removed because of 
a fungal infection.  The left toenail had returned but not 
the right.  The veteran reported that the calluses on the 
soles of the feet were trimmed every several months and she 
wore orthotics in her shoes.  Examination revealed no 
hammertoes.  Pain was elicited by pressure on the plantar 
surface of the fourth toe of the left foot.  Calluses were 
noted on the plantar surfaces of both feet.  The diagnoses 
included calluses on both feet, moderate left foot 
metatarsalgia, status-post surgical removal of toenails on 
both fifth toes with minimal residual, and status-post 
surgical correction of hammertoes with no residual.  

In September 1995, in response to the veteran's request for 
an increased evaluation, the RO considered the evidence on 
file including the most recent April 1995 VA examination and 
denied an increase above the then-assigned single 10 percent 
evaluation for metatarsalgia of both feet and the veteran 
appealed, giving rise to this case.  

In October 1996, the veteran testified at a personal hearing 
at the RO.  She indicated that her VA podiatrist had 
suggested follow on surgery for correction and indicated that 
she refused such treatment.  She said that after removal of 
her little toenails, she "had to crawl" for months.  She said 
she needed to have the calluses on her feet trimmed every 
several months and that the overall effect of her foot 
problems made it painful to walk any extended period.  She 
also had difficulty wearing closed toe shoes.  She would not 
wear larger shoes and did not want special orthotic shoes 
because they were unattractive.  She reported that the most 
painful aspect was her little toes.  

In October 1997, VA studies revealed prior wedge osteotomies 
of the right third and left fourth and fifth toes.  The 
osseous structures were anatomic, there was no fracture, and 
the soft tissues were unremarkable.  A VA examination of the 
feet conducted the same month included review of the 
veteran's claims folder.  Examination revealed well-healed 
surgical scars, there were corns and calluses on the plantar 
aspects of both feet, and there was moderate pain to 
palpation over the left foot toes.  This physician noted some 
functional limitations against walking any distance or 
jumping but related these limitations to the veteran's knee, 
not her feet.  

VA outpatient treatment records confirm that the veteran 
seeks treatment for shaving of calluses periodically and for 
occasional issuance of shoe insert orthotics.  However, an 
outpatient treatment history report indicates that from 
July 1996 through July 2000, the veteran failed to appear for 
roughly half of her scheduled podiatry appointments.  
Outpatient treatment records from June 1999 noted a periodic 
debridement of calluses and toenail trim.  The veteran stated 
that the worst discomfort was on both little toes.  She was 
advised on possible treatment options but was reported to be 
unwilling to listen to treatment options. 

In September 1999, the veteran was provided with a VA fee-
basis examination.  She complained of constant discomfort 
with standing and walking with flare-ups of pain.  She said 
she had monthly maintenance of callosities and had had five 
foot surgeries on both feet.  Upon examination, gait was 
normal, there was no edema, and no varicose veins.  The 
veteran did not have flat feet.  There was some nail 
dystrophy noted at both little toes.  There was mild 
tenderness on the left first and third metatarsal phalangeal 
(MTP) joints but there was no swelling or synovitis of the 
joints.  There were callous formations at the right second 
MTP joint and the left first and third MTP joints.  There was 
some mild tenderness of the calluses of the left third MTP 
joint on the sole of the foot.  There was also some mild 
hammertoe formation, "but it is rather subtle."  There was no 
heat, redness, swelling, effusion, drainage, abnormal 
movements, instability or weakness of any of the joints.  
Left and right foot X-rays were interpreted as showing no 
abnormality.  

In June 2000, the veteran sought treatment complaining of a 
trauma to the top of her right foot.  X-ray studies revealed 
the osseous structures of the foot were unremarkable without 
evidence of fracture, dislocation or subluxation.  There was 
no evidence of significant degenerative disease and normal 
bony mineralization was present.  Soft tissue swelling was 
noted involving the fourth toe.  

In July 2001, the veteran was provided another VA examination 
of her feet.  The claims folder was available and reviewed.  
The veteran again complained that both little toes hurt and 
calluses on the bottom of the feet caused discomfort.  
Physical examination revealed well-healed surgical scars and 
capillary circulation of both feet was normal.  Both feet had 
a moderate loss of flexion and a slight plus decrease in 
extension of all toes.  There was a slight plus limp on the 
left, "but she complains of left knee pain not the foot."  
There were right foot callosities at the second and fifth MTP 
joints, but these were not tender to palpation.  There were 
callosities at the third MTP joint which was tender to 
palpation and also at the left fifth MTP joint that was not 
tender.  There were hammertoe deformities the second and 
third toes of the left foot only.  The physician also 
specifically noted that with respect to the factors, 
functional impairment rated as mild plus to moderate.  Color 
photographs were also taken in conjunction with this 
examination and were examined by the Board.  

III. Analysis

Disability evaluations are determined by the application of a 
schedule of ratings (the "Schedule") which is based on 
average industrial impairment.  38 U.S.C.A. § 1155.  Separate 
Diagnostic Codes identify the various disabilities.  Any 
reasonable doubt regarding degree of disability will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability more nearly approximates the criteria required for 
that rating, otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7.  The basis of disability evaluations is the 
ability of the body as a whole, or of a system or organ of 
the body, to function under the ordinary conditions of daily 
life including employment.  38 C.F.R. § 4.10.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to absence of part, or 
all of the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology.  38 C.F.R. § 4.40.  

As regards to the joints, factors of disability reside in 
reductions of their normal excursions of movement in 
different planes.  Inquiry will be directed to consideration 
of more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, deformity or atrophy of disuse, instability of 
station, disturbance of locomotion, interference with 
sitting, standing and weightbearing.  38 C.F.R. § 4.45.  

It is the intent of the Schedule to recognize painful motion 
with joint or periarticular pathology as productive of 
disability, and painful, unstable or malaligned joints, due 
to healed injury, are entitled to at least the minimal 
compensable rating for the joint.  38 C.F.R. § 4.59.  

The Schedule contains various criteria for evaluating 
different disabilities of the feet and toes.  Acquired 
flatfoot warrants evaluations from zero to 50 percent for 
symptoms that range from mild to pronounced.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5276.  Bilateral weak foot, a 
symptomatic condition secondary to many constitutional 
conditions, and characterized by atrophy of the musculature, 
disturbed circulation, and weakness warrants a 10 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5277.  
Clawfoot (pes cavus), warrants evaluations from zero to 
50 percent with symptoms ranging from slight to marked 
contraction of plantar fascia with dropped forefoot, all toes 
hammertoes, very painful callosities, and marked varus 
deformity.  38 C.F.R. § 4.71a, Diagnostic Code 5278.  

Metatarsalgia, anterior (Morton's disease), unilateral or 
bilateral warrants a 10 percent evaluation.  Metatarsalgia is 
defined as pain of the foot.  38 C.F.R. § 4.71a, Diagnostic 
Code 5279.  Severe or postoperative unilateral hallux valgus 
warrants a 10 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5280.  Hammertoe of individual toes warrants 
a noncompensable evaluation, hammertoe of all toes for an 
individual foot without clawfoot warrants a 10 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5282.  

Malunion or nonunion of the tarsal or metatarsal bones which 
is moderate warrants a 10 percent evaluation, which is 
moderately severe warrants a 20 percent evaluation, and which 
is severe warrants a 30 percent evaluation.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5283.  Other foot injuries that are 
moderate warrant a 10 percent evaluation, moderately severe 
warrant a 20 percent evaluation, and severe warrants a 
30 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic 
Code 5284.  

It is noteworthy that metatarsalgia warrants only a 
10 percent evaluation for painful feet either unilateral or 
bilateral, and yet the RO has granted separate 10 percent 
evaluations for each of the veteran's feet.  The veteran is 
shown to have had hammertoe deformities of two toes during 
service, the fourth toe on the left foot, and the third toe 
on the right foot for which she was provided osteotomies 
during service and these disabilities were service connected 
following service.  Thereafter, the veteran acquired chronic 
callosities on the bottom of the feet that have received 
periodic debridement by VA.  

After service, the veteran developed problems with both 
little toes and was provided VA surgery to remove defective 
toenails and these toes have continued to be symptomatic and 
have often been complained of as the most painful aspect of 
the veteran's feet.  However, disabilities of the veteran's 
little toes were not incurred in or aggravated in active 
service and are not service connected.  No clinical evidence 
on file relates problems with the veteran's little toenails 
to hammertoe deformity or any other incident, injury or 
disease incurred in active service.  Hammertoes were 
manifested in service, two were surgically corrected in 
service, and the veteran has continued to have problems with 
hammertoe of individual toes thereafter, which are most 
recently demonstrated on VA examination to involve only toes 
two and three of the left foot.  

While evaluations in excess of 10 percent for each foot are 
warranted under the Schedule, such an award may not be made 
on the basis of acquired flatfoot or claw foot (pes cavus), 
or malunion or nonunion of the tarsal or metatarsal bones, or 
for other foot injuries because the veteran has never 
received a diagnosis of any of these disabilities.  Flatfoot, 
clawfoot, nonunion or malunion of bones, or any form of foot 
injury related to service is not documented in any clinical 
evidence on file and the veteran is not service connected for 
any of these disorders.  Clinical evidence on file also fails 
to reveal any X-ray finding of arthritis or other bone or 
joint abnormality of either foot (excepting findings of 
hammertoes).  Moreover, there is no clinical finding of 
muscle atrophy or wasting or neurological damage or disturbed 
circulation in any clinical evidence on file.  All clinical 
evidence describes postoperative scarring to be nontender and 
nondisabling.  

The 10 percent evaluation for each foot currently assigned is 
the same evaluation warranted for hallux valgus (angulation 
of the great toe away from the midline of the body, or toward 
the other toes; the great toe may ride under or over the 
other toes) either severe of postoperative, a condition the 
veteran is also not clinically demonstrated to manifest.  A 
10 percent evaluation for each foot is also warranted when an 
individual is shown to have hammertoes of all toes of each 
feet, a condition the veteran has never manifested.  She is, 
at present, shown to have hammertoe of the second and third 
toes of the left foot only.  While the most recent 
examination noted some moderate decrease in flexion and 
slight plus decrease in extension of all toes, it is 
noteworthy the Schedule contains no disability evaluation for 
limitation of motion of the toes.  

The Board agrees with the U.S. Court of Appeals for Veterans 
Claims (Court) that "[m]edicine is more art than exact 
science."  Lathan v. Brown, 7 Vet. App. 359, 366 (1995).  
See also Williams v. Gober, 10 Vet. App. 447, 451 (1997).  
The assignment of a particular Diagnostic Code is completely 
dependent on the facts of a particular case.  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993) (en banc).  As the veteran 
is receiving the highest possible evaluation under Diagnostic 
Code 5279, the Board finds that the critical issue in this 
case is whether she is entitled to an increased evaluation 
under Diagnostic Code 5284.  The question that must be 
addressed is whether the disability may be considered 
"severe," "moderately severe," or "moderate" under Diagnostic 
Code 5284. 

As indicated by the Court, one Diagnostic Code may be more 
appropriate than another based on such factors as the 
individuals relative medical history, the current diagnosis 
and the demonstrated symptomatology.  A change in Diagnostic 
Code by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  In this 
case, the Board has found that in light of the veteran's 
complaints of pain and that we are attempting to address 
several service-connected disorders associated with both feet 
(scars from the prior surgery of the toes, hammertoe 
deformities, metatarsalgia and callosities), a 20 percent 
evaluation for each foot is warranted under Diagnostic 
Code 5284.

In making this determination, the Board has considered the 
veteran's complaints of pain, the regular treatment of this 
condition over a period of time, the effects this condition 
has on her mobility, and multiple VA examinations that have 
noted her  difficulties.  The Court has indicated that the 
Board may take into consideration a higher rating based on a 
greater limitation of motion due to pain on use or during 
flare-ups, or due to weakened movement, excess fatigability, 
or incoordination.  See DeLuca v. Brown, 8 Vet. App. 202, 
206-7 (1995).  In resolving this ultimate issue, the Board is 
also mindful of the doctrine of reasonable doubt.  As the 
Court has written:

	A unique standard of proof applies in 
decisions on claims for veterans' 
benefits.  Unlike other claimants and 
litigants, pursuant to 38 U.S.C. § 3007(b) 
[now 38 U.S.C.A. § 5107(b)], a veteran is 
entitled to the "benefit of the doubt" 
when there is a proximate balance of 
positive and negative evidence.

Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Based on the evidence cited above, the Board finds sufficient 
evidence to conclude that the veteran warrants a 20 percent 
evaluation for each foot under Diagnostic Code 5284 for a 
moderately severe foot injury.  There are indications of 
intermittent relief and persistent symptoms that are, 
arguably, compatible with a moderately severe bilateral foot 
injury.  In making this decision, the Board has considered 
the issue that the veteran's problem may be associated with 
both a service and nonservice connected bilateral foot 
disorder or with another service connected disability.  It is 
found, however, that further evaluations will not help the 
Board with this issue and that, in such cases, giving the 
veteran the benefit of the doubt must be considered.

The Board has considered whether an evaluation to 30 percent 
for each foot is in order.  The medical evidence of record 
that indicates functional impairment ranging from "mild plus" 
to "moderate" would not support such a decision.  The Board 
finds these medical opinions are entitled to great probative 
weight.  No medical provider would support the contention 
that a 30 percent evaluation is in order and many have 
provided evidence against the determination that a 20 percent 
evaluation is in order.  The veteran's efforts in June 1999 
to have her own doctors describe her condition as severely 
limiting were unsuccessful.  In this regard, it is important 
to note that without taking into consideration the veteran's 
subjective complaints of pain and all difficulties associated 
with all the service connected conditions associated with her 
feet (scars from the prior surgery of the toes, hammertoe 
deformities, metatarsalgia and callosities), a 20 percent 
evaluation for this condition could not be justified.  Giving 
the veteran separate disability evaluations for each disorder 
would only provide the veteran with multiple noncompensable 
disability evaluations.

The Board has considered the concept of functional loss with 
respect to the veteran's service-connected bilateral 
metatarsalgia.  While she does complain of chronic discomfort 
and pain on use, such disability is fairly contemplated by 
the assigned 20 percent evaluation for each foot.  Again, 
there is no demonstration of arthritis, or bone or joint 
deformity or abnormality, or atrophy of musculature, or 
neurological involvement.  The veteran is shown to have an 
essentially normal gait except for a slight limp which is 
clinically related to her more severely affected (and service 
connected with a 20 percent evaluation) left knee.  There is 
no clinical evidence of any form of chronic heat, redness, 
swelling, effusion, drainage, significantly abnormal 
movement, instability or weakness of any of the joints.  The 
most recent VA examination concluded that overall functional 
impairment was regarded as "mild plus to moderate."  
Evaluation of all clinical evidence on file does not show 
that the veteran's service-connected disability of the feet 
is productive of additional functional loss due to pain in 
excess of the evaluation now assigned.  

The veteran is shown to receive periodic debridement and nail 
trimming and issuance of orthotics that maintains her 
disability at a fairly static and constant level.  The most 
probative evidence supports the conclusion that there is no 
actual variant in the severity of his service-connected 
disabilities during the appeal period.  Accordingly, the 
Board does not find that the disability evaluations should be 
increased for any separate period based on the facts found 
during the appeal period in question.

The Board has considered whether the record raises the issue 
of extraschedular entitlement under 38 C.F.R. § 3.321(b)(1).  
38 C.F.R. § 3.321(b)(1) applies when the rating schedule is 
inadequate to compensate for the average impairment of 
earning capacity for a particular disability.  However, based 
on the medical evidence cited above, the Board finds that the 
record does not raise the issue of entitlement under 38 
C.F.R. § 3.321(b)(1).  

In light of the recent evaluations, which the Board finds to 
be highly probative, there is no evidence which the Board has 
found credible and of significant probative weight to 
indicate that the service related disabilities impair earning 
capacity by requiring frequent hospitalizations or because 
medication required for these disabilities interfere with 
employment.  In Fanning v. Brown, 4 Vet. App. 225, 229 
(1993), the Court held that the Board was required to 
consider extraschedular entitlement under 38 C.F.R. 
§ 3.321(b)(1) where the record contains evidence that the 
veteran's disability required frequent hospitalizations and 
bed rest which interfere with employability.  This case is 
clearly distinguishable from Fanning because no such evidence 
is of record.


ORDER

Entitlement to an evaluation of 20 percent for left foot 
metatarsalgia, status-post toe surgery with hammertoes is 
granted.  

Entitlement to an evaluation of 20 percent for right foot 
metatarsalgia, status-post toe surgery with hammertoes is 
granted.  


		
	John J. Crowley
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

